SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.1) BIOTIME INC. (Name of Issuer) Common Shares, no par value 09066L105 (Title of class of securities) (CUSIP number) George Karfunkel 59 Maiden Lane New York, New York 10038l (212) 936-5100 (Name, address and telephone number of person authorized to receive notices and communications) July 10, 2009 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following boxo Note:When filing this statement in paper format, six copies of this statement, including exhibits, should be filed with the Commission.See Rule 13d-1(a) for other parties to whom copies are to be sent. (Continued on following page(s)) (Page 1 of 5 Pages) CUSIP No. 09066L105 13D Page 2 of 5 Pages 1 NAME OF REPORTING PERSON:George Karfunkel. S.S. OR I.R.S. IDENTIFICATION NO.
